                           UNITED STATES DISTRICT COURT
                          FOR EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

CYNTHIA CONROY                                      )
                                                    )
and                                                 )
                                                    )
EILEEN C. LAU                                       )
                                                    )
                      Plaintiffs                    )
                                                    )
v.                                                  )
                                                    )              1:18-cv-01412 / CMH-IDD
CATHOLIC DIOCESE OF ARLINGTON                       )
                                                    )
                      Defendant.                    )

                       MEMORANDUM IN SUPPORT OF MOTION
                      TO DISMISS COUNT V OF THE COMPLAINT

       COMES NOW Defendant, Catholic Diocese of Arlington, by counsel, and for its

Memorandum in Support of Motion to Dismiss Count V of the Complaint, states as follows:

I.     INTRODUCTION

       Plaintiffs, Cynthia Conroy and Eileen Lau, allege they were previously employed by

Defendant as Principal and Assistant Principal of St. Joseph School (“SJS”), respectively. Compl.

¶¶ 25-26. The pastor of SJS was Father Tom Bourque (“Father Tom”). Compl. ¶ 27. Father Tom

had supervisory and managerial authority over Plaintiffs. Compl. ¶ 29.        According to the

Complaint, Plaintiffs allege that Father Tom engaged in discriminatory and hostile behavior

towards both Plaintiffs and treated male employees differently than female employees. Compl. ¶¶

92-94, 107-110. When Plaintiffs reported this behavior, they allegedly suffered retaliation and

subsequent termination. Compl. ¶¶ 98-100, 114-116, 123-127, 137-139. Plaintiffs further allege

that Defendant knew that Father Tom engaged in “discriminatory, retaliatory, hostile, harassing,

inappropriate, unprofessional, and illegal behavior” and despite this, retained Father Tom in a
supervisory position over Plaintiffs. Compl. ¶¶ 152-153. Plaintiffs claim that had Father Tom been

properly removed, he would not have had the opportunity to engage in this type of conduct or harm

them. Compl. ¶ 159. They claim that as a direct result of his retention, they have suffered “anxiety,

diminished self-confidence and self-worth, feelings of helplessness and hopelessness, insomnia,

withdrawal from friends and family, fear and concern for [their] future ability to earn a living,

crying, sadness, lack of concentration, humiliation, embarrassment, headaches, past and future

loss of income and benefits of employment, lost career and business opportunities and

advancement, medical expenses, other past pecuniary losses, future losses, and other nonpecuniary

losses.” Compl. ¶ 168. Plaintiffs also allege that Ms. Conroy sought counseling due to the impact

of the stress on her physical and emotional health and that Ms. Lau was treated by a dentist after

she started grinding her teeth due to stress. Compl. ¶ 169. Plaintiffs filed a Complaint alleging

gender discrimination and hostile work environment, and retaliation and retaliatory discharge

pursuant to Title VII of the Civil Rights Act of 1964 (Counts I – IV). Further, and based on these

alleged injuries, Plaintiffs’ Complaint also asserts a common law claim for negligent retention

(Count V).

       Plaintiffs’ clain in Count V for negligent retention of an employee fails as matter of law

because Plaintiffs fail to allege an actual serious and significant physical injury. Accordingly and

as set forth below, Count V should be dismissed.

II.    LAW AND ARGUMENT

       A.      Standard of Review

       The court, “in deciding a Rule 12(b)(6) motion, must take all well-pleaded material

allegations of a complaint as admitted and review them in the light most favorable to the plaintiff.”



                                                 2
De Sole v. United States, 947 F. 2d 1169, 1171 (4th Cir. 1991). “[L]egal conclusions, elements of

a cause of action, and bare assertions devoid of further factual enhancement fail to constitute

well-pled facts for Rule 12(b)(6) purposes.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,

591 F. 3d 250, 255 (4th Cir. 2009). Under the standard established by Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009), compliance with Fed. R. Civ. P. 8(a)(2) requires more than “labels and

conclusions,” and a complaint must “state a claim to relief that is plausible on its face.” Id. Facts

that are “merely consistent with” a defendant’s liability are insufficient to state a plausible claim.

Id.

        In order to survive a Motion to Dismiss, the “factual allegations must be enough to raise a

right to relief above the speculative level” and have “enough facts to state a claim to relief that is

plausible on its face.” Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). It is the court’s obligation to “determine whether

it is plausible that the factual allegations in the complaint are enough to raise a right to relief above

the speculative level.” Monroe v. City of Charlottesville, 579 F.3d 380, 386 (4th Cir. 2009)

(quoting Andrew v. Clark, 561 F.3d 261, 266 (4th Cir. 2009)) (internal quotation marks omitted).

        In Twombly, the Court rejected the prior rule, set forth in Conley v. Gibson, 355 U.S. 41,

45-46 (1957), that “a complaint should not be dismissed for failure to state a claim unless it

appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.” The Court stated that Conley’s “no set of facts” standard had “earned

its retirement” and the “phrase is best forgotten as an incomplete negative gloss on an accepted

pleading standard.” Twombly, 550 U.S. at 563. Instead, the Twombly court stated that Fed. R. Civ.




                                                   3
P. 8 requires a greater showing - a complaint must present enough facts to state an entitlement to

relief that is “plausible” on its face. Id. at 570.

        B.      Count V (Negligent Retention of Employee) Fails to State a Claim Because
                There Are No Allegations of a Physical Injury

        Under Virginia law, “[t]he tort of negligent retention is ‘similar though distinct’ from the

tort of negligent hiring.” Lindsey v. Ricoh USA, Inc., 2018 U.S. Dist. LEXIS 69206, at *33 (E.D.

Va. Apr. 24, 2018) (citing Ingleson v. Burlington Med. Supplies, Inc., 141 F. Supp. 3d 579, 585

(E.D. Va. 2015)). A claim for negligent retention allows an employer to be held liable for "harm

resulting from the employer's negligence in retaining a dangerous employee who the employer

knew or should have known was dangerous and likely to harm [others]." Southeast Apartments

Mgmt., Inc. v. Jackman, 257 Va. 256, 260-61, 513 S.E.2d 395 (1999). To plead a claim for

negligent retention, Plaintiff must allege “(1) the employer knows or should know that the

employee poses an unreasonable risk of harm to others, (2) the employer fails to attempt to prevent

further harm by the employee, and (3) the employee subsequently injures another person.” Tomlin

v. IBM Corp., 84 Va. Cir. 280, 290 (Fairfax Cir. Ct. 2012).

        Both the Eastern and Western Districts have recognized that a plaintiff alleging negligent

retention under Virginia Law must allege serious and significant physical injuries in order to state

a claim. See, e.g., Ingleson, 141 F. Supp. 3d at 585 (“[A] plaintiff alleging negligent retention must

allege serious and significant physical harm.”); Ali v. Coleman, No. 12cv560, 2013 U.S. Dist.

LEXIS 111256, 2013 WL 4040444, at *3 (E.D. Va. Aug. 6, 2013) (“[P]hysical injury is a

necessary element of negligent retention.”); Griffith v. Wal-Mart Stores E., L.P., No.

6:12-cv-00011, 2012 U.S. Dist. LEXIS 162353, 2012 WL 5465501, at *30-32 (W.D. Va. Aug. 24,

2012) (noting that negligent retention is premised on a situation involving “unreasonable risk of


                                                      4
harm to others,” which in turn “requires the threat of serious and significant physical injury”).

Claims of stress, mental anguish, and emotional distress, without a contemporaneous serious

physical injury, are inadequate to support a claim for negligent retention. See, e.g., Ingleson, 141 F.

Supp. 3d at 586 (finding that the plaintiff’s claims of post-harassment physical symptoms

including headache and nausea were not sufficient); Griffith, 2012 U.S. Dist. LEXIS 162353,

*31-32 (finding that the plaintiff’s alleged injuries, which included “depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering,” fell “woefully short of alleging a physical injury” and dismissing the claim for

negligent retention).

       Based on the above, it is clear that Plaintiffs have failed to allege sufficient physical injury

to support their claim for negligent retention under Virginia law. In their Complaint, Plaintiffs

claim that they suffered a variety of customary emotional injuries and loss of business

opportunities and income. The only physical symptoms alleged are headaches and insomnia, and

Ms. Lau’s teeth grinding, which is essentially an offshoot of her claims of stress. As was the case

with the plaintiff in Ingleson who alleged headaches and nausea, these types of “physical” injuries

are simply not sufficient to sustain a claim for negligent retention. As such, Plaintiffs’ claim for

negligent retention fails to state a claim and should be dismissed.

III.   CONCLUSION

       WHEREFORE, for all of the foregoing reasons and for any additional reasons which may

be argued at a hearing of this matter, the defendant, by counsel, respectfully requests that this court

grant its Motion to Dismiss Count V of the Complaint, and dismiss Count V, with prejudice, for

failure to state a plausible claim pursuant to Rule 12(b)(6).



                                                  5
                                              CATHOLIC DIOCESE OF ARLINGTON

                                              By Counsel



             /s/
Julia B. Judkins, Esq., VSB #22597
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
(703) 385-1000 (telephone)
(703) 385-1555 (facsimile)
jjudkins@bmhjlaw.com
Counsel for Defendant Catholic Diocese of Arlington

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of February, 2019, I electronically filed the foregoing
Memorandum in Support of Motion to Dismiss Count V of the Complaint, with the clerk of court
using the CM/ECF system which such system will send a notification of filing to the following
counsel of record:

               Carla D. Brown, Esq., VSB #44803
               Charlson Bredehoft Cohen & Brown, P.C.
               11260 Roger Bacon Drive, Suite 201
               Reston, Virginia 20190
               Washington, D.C. 20036
               (703) 318-6800 (telephone)
               (703) 318-6808 (facsimile)
               Counsel for Plaintiffs


                                                                 /s/
                                                      Julia B. Judkins
                                                      BANCROFT, McGAVIN, HORVATH &
                                                      JUDKINS, P.C.
                                                      9990 Fairfax Boulevard, Suite 400
                                                      Fairfax, Virginia 22030
                                                      (703) 385-1000 (telephone)
                                                      (703) 385-1555 (facsimile)
                                                      jjudkins@bmhjlaw.com
                                                      Counsel for Defendant

                                                 6
